 1

 2

 3

 4

 5

 6
                                UNITED STATES BANKRUPTCY COURT
 7
                                         DISTRICT OF ARIZONA
 8
     In re
 9                                                      Chapter 13
     MARCUS M. GONZALES,
10                                                      Case No. 2-20-bk-12726 PS
                                   Debtor.              ORDER DISMISSING CASE
11

12

13

14
        The Trustee having notified the Court that the Debtor failed to file Failure to file his 2019
15
     state income tax returns (POC 1-2) as required by Local Rule 2084-5, the Court finds cause
16
     for dismissing the case pursuant to 11 U.S.C. § 1307(e). Additionally, Debtor is $4,441.00 in
17
     plan payment default.
18

19       NOW, THEREFORE, IT IS ORDERED:

20       (A) This case is dismissed and the Clerk of the Court will give notice of the dismissal to all

21   parties in interest;

22       (B) A motion to reinstate the case may be granted without a hearing if the Trustee approves

23   the proposed reinstatement order. If the Trustee does not approve of reinstatement of the case,

24   the matter may be set for hearing upon the Debtor's motion. The Court may set a hearing on any

25   motion to reinstate on the request of an interested party who had joined the Trustee's request for

26   dismissal;




Case 2:20-bk-12726-PS        Doc 19 Filed 02/24/21 Entered 02/24/21 09:41:46               Desc
                              Main Document    Page 1 of 2
 1      (C) If the Chapter 13 Plan contains an application for payment of administrative expenses
 2 and no party in interest filed an objection to the application, then the counsel for the Debtor

 3 may lodge an order approving the application within 10 calendar days after the Court enters this

 4 Dismissal Order. Alternatively, counsel for the Debtor has 10 calendar days after the Court

 5 enters this Dismissal Order to file and notice out a separate fee application. If the attorney for

 6 the Debtor fails to timely lodge such Order or file a fee application, the Trustee may pay out the

 7 funds on hand according to this Order;

 8      (D) The Trustee is to pay from the funds on hand conduit mortgage payments and any
 9 adequate protection payments previously ordered by the Court or as provided in Local Rule

10 2084-6, then to any allowed administrative expenses. If there is an insufficient amount of funds

11 on hand to pay conduit mortgage payments and adequate protection payments, then the Trustee

12 shall pay such amounts pro rata. After payment of conduit mortgage payments, adequate

13 protection payments, and administrative expenses, the Trustee will return any remaining funds

14
     to the Debtor; and
15
        (E) If the Court has entered a payroll deduction order on the wages of the Debtor, then the
16
     Court vacates that order.
17

18

19                        ORDER SIGNED AND DATED ON PAGE ONE
20

21

22

23

24

25

26




                                                        2                                  In re Gonzales
Case 2:20-bk-12726-PS        Doc 19 Filed 02/24/21 Entered 02/24/21            Case No.
                                                                              09:41:46  2-20-bk-12726
                                                                                             Desc PS
                                                                                   Order Dismissing Case
                              Main Document    Page 2 of 2
